Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/5/2021.  Claims 1 and 12 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant seems to imply Wheeler does not teach removably attached dies. Examiner has taken the position the caul plates [62], [40] are removable dies secured to platens [64] and [60] and removed following pressing, thus making them removable dies as claimed.  Applicant does not adequately rebut this interpretation. 
Applicant further argues Wheeler fails to teach a press is configured to receive a door with a skin with a recessed panel, frame, and compressible core and compress the core upon closing with the recessed panel portions supported on the raised die sections.  However, this is essentially an intended use for the press more than it is a structural limitation. Examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, the press need not actually perform this process, but merely must have a structure configured to perform it.  
Here, the structure imparted by the “configured to” language requires the die of the press to be formed to compress a recessed door skin into a core.  However, it is noted the recessed door skins, frame, and compressible core are not claimed as part of the system, but are merely materials worked on thereby.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Therefore, Examiner submits the dies must just be configured such that a hypothetical recessed door skin could have been placed thereon and supported thereby during a pressing process where the dies compress the recessed skins on a frame into the core. 
 In terms of a structural limitation for the dies of the press themselves, this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 4,236,365).
Regarding Claims 1, 2, 8 and 12, Wheeler teaches a system for making a door assembly (See Abstract) having an internal frame [18], a core [12], and first [14] and second [16] door skins attached to the frame on either side of the core, each having a planar portion bordering a recessed panel portion [26],[28] (See Fig. 3) said system comprising:
a press including an upper platen [64] and a lower platen [60], wherein at least one of the upper platen and lower platen is movable from an open position of the press toward the other to a closed position for pressing the door assembly in a pressing operation (See col. 5, lines 30-40, col. 9, lines 15-23, and Figs. 6 and 8, wherein various platens [60], [64] are movable toward each other via a hydraulic press [65]; and note any position where the platens are press toward each other is reasonably consider a “closed” position, and any position where they are moved apart is an “open” position);
a lower die section [40] seated on the lower platen, the lower die section including a base supported on the lower platen and a raised section [42] which stands off from the base to contact and support a recessed panel portion of a first door skin during pressing; and
an upper die section [62] removably attached to the upper platen and including a base supported by the upper platen and a raised section that stands off from the base 
Wheeler fails to explicitly teach the press is configured to receive a door with a skin with a recessed panel, frame, and compressible core and compress the core upon closing with the recessed panel portions supported on the raised die sections.  However, Examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. 
Here, the structure imparted by the “configured to” language requires the die of the press to be formed to compress a recessed door skin into a core.  However, it is noted the recessed door skins, frame, and compressible core are not claimed as part of the system, but are merely materials worked on thereby.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Therefore, Examiner submits the dies must just be configured such that a hypothetical recessed door skin (without any specific structural dimensions) could have been placed thereon and supported thereby during a pressing process where the dies compress the recessed skins on a frame into the core.  In terms of a structural limitation of the dies of the press themselves, this amount to little more than having raised sections capable of supporting recess door skins.  
Although the press in Wheeler is designed to form the recesses, it need not operate as such, and it would have at least been possible to introduce skins with pre-existing recesses that are larger and deeper than the raised areas [42], such that the raised areas do not contact the door until during pressing.  Thus, Wheeler possesses such features and thus would appear to have all necessary structure imparted by the intended use “configured to” language.  Thus, the device itself has all the necessary 
Regarding Claim 10, Wheeler teaches multiple raised sections (See Fig. 6, showing multiple raised section [42] to form multiple recesses in the doors).
Regarding Claim 11, Wheeler teaches a conveyor [76], a work piece transport, and an elevator [100] and pusher means [81] for transporting the components to the press (See col. 8, line 29 to col. 9, line 14, and Figs. 7-8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler as applied to Claim 1, and further in view of Cucchi et al. (US 2015/0027630).
Regarding Claims 3-5, Wheeler teaches the method of Claim 1 as described above.  Wheeler teaches the caul plates are made of metal and fails to teach plastic.  However, Cucchi et al. teach pressing plates may be metallic or elastomeric and specifically teaches outer contacting surface may be elastomeric material, such as silicone, a plastic, so as to prevent marring (See page 6, paragraphs [0064]-[0066]).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such materials for the die in Wheeler because it would have predictably been a suitable alternative to metal that could avoid marring the door skins during pressing.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler as applied to Claim 1, and further in view of Cucchi et al. and Clark et al. (US 2007/0110979).
Regarding Claims 6-7, Wheeler teach the method of Claim 11 as described above.  As described above in the rejections of 3-5, Cucchi et al. teach one example of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler as applied to Claim 1, and further in view of Gronek et al. (US 4,431,474).
Regarding Claims 9, Ross, Wheeler teach the method of Claim 1 as described above.  Wheeler fails to specifically teach a peg and hole as claimed.  However, pegs or pins aligned with corresponding holes or bores are well-known the art of presses as alignment pins for keeping presses aligned if necessary (See, for example, Gronek et al., col. 6, lines 58-68 and col. 9, lines 42-58).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to inserts pegs and holes in any pressing system because doing so would have predictably facilitated alignment of the pressing surfaces when necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT W DODDS/Primary Examiner, Art Unit 1746